     Case 4:19-cv-00003-BMM-JTJ Document 103 Filed 08/25/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 DANNY LEE WARNER, JR.,                             CV-19-00003-GF-BMM-JTJ

              Plaintiff,

        vs.                                                    ORDER

 TERRI STEFALO, LYNN GUYER, JIM
 SALMONSON, REGINA DEES-
 SHEFFIELD, SUSAN TRUEAX, PATRICK
 MCTIGHE, CYNTHIA WOLKEN, CHIEF
 HENSON, JOHN/JANE DOE 1-5,

              Defendants.

      Pending is Department of Corrections Defendants Stefalo, Guyer,

Salmonsen, Dees-Sheffield, Trueax, and Wolken (hereinafter DOC Defendants)’s

Unopposed Motion to Dismiss DOC Defendants with Prejudice Pursuant to

Stipulation for Dismissal with Prejudice. (Doc. 102.) Plaintiff Danny Warner, a

prisoner proceeding without counsel, signed the Stipulation of Dismissal (Doc.

101) and the DOC Defendants represent that the CoreCivic Defendants do not

object to the voluntary dismissal of the DOC Defendants. (Doc. 102 at 3.)

      ACCORDINGLY, IT IS HEREBY ORDERED:

      1. DOC Defendants’ Unopposed Motion to Dismiss DOC Defendants with

Prejudice pursuant to Stipulation for Dismissal with Prejudice (Doc. 102) is

GRANTED.

                                         1
     Case 4:19-cv-00003-BMM-JTJ Document 103 Filed 08/25/20 Page 2 of 2



      2. DOC Defendants Stefalo, Guyer, Salmonsen, Dees-Sheffield, Trueax,

and Wolken are hereby DISMISSED WITH PREJUDICE.

      3. Any remaining deadlines related to the DOC Defendants are hereby

VACATED.

      4. The Clerk of Court shall TERMINATE the DOC Defendants’ Motion for

Summary Judgment (Doc. 76) and Mr. Warner’s Motion to Strike the Affidavits of

Billie Reich and DJ Godfrey filed in support of the DOC Defendants’ Motion for

Summary Judgment (Doc. 92).

      DATED this 25th day of August, 2020.




                                       2
